 

Exhibit 10.1

 

THIRTEENTH AMENDMENT TO Loan AND SECURITY AGREEMENT

 

THIS THIRTEENTH AMENDMENT TO Loan AND SECURITY AGREEMENT (this “Amendment") is
made and entered into as of April 17, 2019, by and among INTRICON CORPORATION, a
Pennsylvania corporation ("IntriCon"), INTRICON, INC., a Minnesota corporation
("Inc.”), HEARING HELP EXPRESS, INC., an Illinois corporation ("HHE", and,
together with Inc., and IntriCon, the “Borrowers", and, each, individually, a
“Borrower"), and CIBC BANK USA (formerly known as The PrivateBank and Trust
Company), an Illinois banking corporation (the “Bank").

 

RECITALS:

 

A.         The Borrowers and the Bank are parties to a certain Loan and Security
Agreement dated as of August 13, 2009, as amended by a First Amendment dated as
of March 12, 2010, as further amended by a Second Amendment dated as of August
12, 2011, as further amended by a Third Amendment dated as of March 1, 2012, as
further amended by a Fourth Amendment dated as of August 6, 2012, as further
amended by a Fifth Amendment dated December 21, 2012, as further amended by a
Sixth Amendment dated February 14, 2014, as further amended by a Seventh
Amendment dated March 31, 2015, as further amended by a Eighth Amendment dated
April 15, 2016, as further amended by a Ninth Amendment dated August 15, 2016,
as further amended by a Tenth Amendment dated March 9, 2017, as further amended
by a Eleventh Amendment dated December 15, 2017, and as further amended by a
Twelfth Amendment dated July 23, 2018 (as so amended, the “Loan Agreement"). All
capitalized terms not otherwise defined herein shall have the meanings given to
them in the Loan Agreement.

 

B.          The Borrowers have requested that the Bank amend certain provisions
of the Loan Agreement, and the Bank has agreed to so amend the Loan Agreement
upon the terms and subject to the conditions set forth in this Amendment.

 

AGREEMENTS:

 

NOW, THEREFORE, in consideration of the mutual covenants and agreements
hereinafter set forth, and for other good and valuable consideration, the
nature, receipt and sufficiency of which are hereby acknowledged, the parties
hereto hereby agree as follows:

 

Section 1.         Amendments. Upon satisfaction of the conditions set forth in
Section 2 hereof, the Loan Agreement is hereby amended as follows:

 

(a)         The defined term “Mandatory Prepayment” is hereby deleted in its
entirety.

 



 

 

 

(b)         The defined term “Applicable Base Rate Margin,” “Applicable LIBOR
Rate Margin,” “Applicable LOC Fee” and “Applicable Non-Use Fee” appearing in
Section 1.1 of the Loan Agreement is hereby amended to replace the table
appearing therein in its entirety with the table below:

 

    Revolving Loans Term Loan CapEx Loan   Tier Leverage Ratio Applicable LIBOR
Rate Margin Applicable Base Rate Margin Applicable LIBOR Rate Margin Applicable
Base Rate Margin Applicable LIBOR Rate Margin Applicable Base Rate Margin
Applicable LOC Fee Applicable Non-Use Fee I ≥ 3.00 to 1.00 3.00% 0.25% 3.50%
0.75% 3.50% 0.75% 3.00% 0.25% II ≥ 2.00 to 1.00 and < 3.00 to 1.00 2.50% (0.25%)
3.00% 0.25% 3.00% 0.25% 2.50% 0.25% III < 2.00 to 1.00 2.25% (0.50%) 2.50%
(0.25%) 2.50% (0.25%) 2.25% 0.25%

 

(c)         The following defined terms appearing in Section 1.1 of the Loan
Agreement are hereby amended and restated in their entirety to read as follows:

 

"CapEx Loan Availability Period” means the period from and including the date of
the Eleventh Amendment to but excluding August 14, 2018.

 

"Citi Transaction” the transactions contemplated by that certain Supplier
Agreement dated on or about January 14, 2019 by and among the Borrowers and
Citibank, N.A., including the sale of Accounts owing by Medtronic Inc. and/or
its various subsidiaries and affiliates to Citibank, N.A. and the grant of a
precautionary security interest in such Accounts in favor of Citibank, N.A.

 

"Permitted Acquisition” means any transaction or series of related transactions
for the purpose of or resulting, directly or indirectly, in (a) the acquisition
of all or substantially all of the assets of a Person, or of any business or
division of a Person, (b) the acquisition of in excess of 50% of the equity
interests of any Person (other than a Person that is a Subsidiary), or otherwise
causing any Person to become a Subsidiary, or (c) a merger or consolidation or
any other combination with another Person (other than a Person that is a
Subsidiary) provided that a Borrower or the Subsidiary is the surviving entity,
and that occurs when the following conditions have been satisfied:

 

(i)         the Person or assets being acquired is in a substantially similar
line of business conducted by the Borrowers on the date hereof or a line of
business reasonably related thereto;

 

(ii)         such transaction is consummated in compliance with all requirements
of applicable law, and all consents and approvals from any governmental
authority or other Person required in connection with such transaction have been
obtained;

 



2 

 

 

(iii)       if the transaction is structured as a merger, a Borrower is the
surviving entity; and

 

(iv)       the Borrowing Agent has delivered to the Bank a certificate
certifying that each of the conditions set forth above has been satisfied, and
in addition, a certification satisfactory to the Bank signed by an officer of
the Borrowing Agent in form and substance (accompanied by such supporting
documents as the Bank reasonably may request) to the effect that (and such
certifications shall be true and correct on the date of such transaction): (i)
no Unmatured Event of Default or Event of Default exists at the time such
transaction is consummated (including cash, equity and Indebtedness or
liabilities incurred or assumed, collectively, the “aggregate consideration”) or
would be caused by such transaction and payment of the aggregate consideration
at such time; and (ii) either (x) immediately after giving effect to the payment
of such aggregate consideration, on a pro forma basis, the Borrowers will have a
total amount of Cash Equivalent Investments or cash on hand plus Revolving Loan
Availability equal to at least $25,000,000, or (y) the aggregate consideration
for any single transaction does not exceed $5,000,000 and, immediately after
giving effect to the payment of such aggregate consideration, the combined
aggregate consideration for all such acquisition transactions would not exceed
$10,000,000.

 

"Permitted Liens” shall mean (a) Liens for Taxes, assessments or other
governmental charges not at the time delinquent or thereafter payable without
penalty or being contested in good faith by appropriate proceedings so long as
the applicable Borrower(s) shall set aside on its books adequate reserves with
respect thereto in accordance with GAAP and, such contest proceedings stay the
foreclosure of such Lien or the sale of any portion of the Collateral to satisfy
such claim; (b) Liens arising in the ordinary course of business (such as (i)
Liens of carriers, warehousemen, mechanics and materialmen and other similar
Liens imposed by law, and (ii) Liens in the form of deposits or pledges incurred
in connection with worker’s compensation, unemployment compensation and other
types of social security (excluding Liens arising under ERISA) or in connection
with surety bonds, bids, performance bonds and similar obligations) for sums not
overdue or being contested in good faith by appropriate proceedings and not
involving any advances or borrowed money or the deferred purchase price of
property or services, which do not in the aggregate materially detract from the
value of the property or assets of the Borrowers (or any of them) or materially
impair the use thereof in the operation of such Borrower’s business and, in each
case, so long as the applicable Borrower(s) shall set aside on its books
adequate reserves with respect thereto in accordance with GAAP and, such contest
proceedings stay the foreclosure of such Lien or the sale of any portion of the
Collateral to satisfy such claim; (c) Liens described on Schedule 9.2 as of the
date of the Eleventh Amendment to this Agreement; (d) attachments, appeal bonds,
judgments and other similar Liens, for sums not exceeding Fifty Thousand and
00/100 Dollars ($50,000.00) in the aggregate arising in connection with court
proceedings, provided the execution or other enforcement of such Liens is
effectively stayed and the claims secured thereby are being actively contested
in good faith and by appropriate proceedings and to the extent such judgments or
awards do not constitute an Event of Default under Section 11.8 hereof; (e)
easements, rights of way, restrictions, minor defects or irregularities in title
and other similar Liens not interfering in any material respect with the
ordinary conduct of the business of the Borrowers (or any of them); (f) subject
to the limitation set forth in Section 9.1(e), Liens arising in connection with
purchase money Debt and Capitalized Lease Obligations (and attaching only to the
property being purchased or leased); (g) subject to the limitation set forth in
Section 9.1(e), Liens that constitute purchase money security interests on any
property securing Debt incurred for the purpose of financing all or any part of
the cost of acquiring such property, provided that any such Lien attaches to
such property within twenty (20) days of the acquisition thereof and attaches
solely to the property so acquired; (h) Liens in favor of Citibank, N.A.
relating to the grant of precautionary security interest in Accounts purchased
pursuant to the Citi Transaction, (i) Liens representing a 50% undivided
ownership interest in two (2) needle automation assembly equipment systems in
favor of a third party disclosed in writing to the Bank, and (j) Liens granted
to the Bank hereunder and under the Loan Documents.

 



3 

 

 

"Revolving Loan Commitment” shall mean Seven Million and 00/100 Dollars
($7,000,000.00).

 

(d)         Section 2.14(c) of the Loan Agreement is amended to delete clause
(iii) therein in its entirety.

 

(e)         Section 2.15 of the Loan Agreement is deleted in its entirety.

 

(f)          Section 6.2 of the Loan Agreement is amended to delete clause (x)
therein in its entirety and replace the same with the following: "(x) enter into
the transaction described in clause (i) of the definition of ‘Permitted Liens’.”

 

(g)        Section 6.8 of the Loan Agreement is amended and restated in its
entirety to read as follows:

 

"6.8    Lockbox Arrangement.

 

(a)      Pursuant to the Lockbox Agreement, the Borrowing Agent shall establish
a post office box (the “Lockbox") designated by, and under the exclusive control
of, the Bank and an account (the “Lockbox Account") in the Borrowing Agent’s
name with the Bank into which all payments received in the Lockbox shall be
deposited.

 



4 

 

 

(b)    Following receipt of notice from the Bank during the continuance of an
Event of Default (a “Cash Dominion Notice"), each Borrower shall (i) direct all
of its Account Debtors to make all payments on the Accounts directly to the
Lockbox, and (ii) immediately deposit into the Lockbox all payments made for
Inventory sold by such Borrower or the performance of services by such Borrower,
and received by such Borrower in the identical form in which such payments were
made, whether by cash or check. At all times following receipt of a Cash
Dominion Notice (unless rescinded in writing by the Bank), if any Borrower, any
of its Subsidiaries or any director, officer, employee, or agent of any such
Borrower or any such Subsidiary, or any other Person acting for or in concert
with such Borrower shall receive any monies, checks, notes, drafts or other
payments relating to or as proceeds of Accounts or other Collateral, such
Borrower, such Subsidiary and each such Person shall receive all such items in
trust for, and as the sole and exclusive property of, the Bank and, immediately
upon receipt thereof, shall remit the same (or cause the same to be remitted) in
kind to the Lockbox Account.

 

(c)     The parties agree that all payments made to such Lockbox and Lockbox
Account or otherwise received by the Bank, whether in respect of the Accounts or
as proceeds of other Collateral or otherwise, at all times following the
occurrence and during the continuance of an Event of Default, will be applied on
account of the Revolving Loans in accordance with Section 12.8 of this
Agreement.

 

(d)     Each Borrower agrees it shall be jointly and severally liable for all
fees, costs and expenses which the Bank incurs in connection with opening and
maintaining the Lockbox and the Lockbox Account and depositing for collection by
the Bank any check or other item of payment received by the Bank on account of
the Obligations. All of such fees, costs and expenses shall constitute
Obligations hereunder, shall be payable to the Bank by the Borrowers upon
demand, and, until paid, shall bear interest at the Default Rate.

 

(e)     At all times following receipt of a Cash Dominion Notice (unless
rescinded in writing by the Bank), all checks, drafts, instruments and other
items of payment or proceeds of Collateral shall be endorsed by the applicable
Borrower or Borrowing Agent to the Bank, and, if that endorsement of any such
item shall not be made for any reason, the Bank is hereby irrevocably authorized
to endorse the same on such Borrower’s behalf.

 

(f)      For the purpose of this Section, each Borrower irrevocably hereby
makes, constitutes and appoints the Bank (and all Persons designated by the Bank
for that purpose) as such Borrower’s true and lawful attorney and agent-in-fact
to take the following actions after the occurrence and during the continuance of
an Event of Default and following receipt of a Cash Dominion Notice (unless
rescinded in writing by the Bank): (i) endorse such Borrower’s name upon such
items of payment and/or proceeds of Collateral and upon any Chattel Paper,
document, instrument, invoice or similar document or agreement relating to any
Account of such Borrower or goods pertaining thereto; (ii) take control in any
manner of any item of payment or proceeds thereof; and (iii) have access to the
Lockbox, and also, after the occurrence and during the continuance of an Event
of Default any other lockbox or postal box into which any of such Borrower’s
mail is deposited, and open and process all mail addressed to such Borrower and
deposited therein.”

 



5 

 

 

(h)          Section 8.2 of the Loan Agreement is amended and restated in its
entirety to read as follows:

 

"8.2         Borrowers’ Existence. Each Borrower shall at all times (a) preserve
and maintain its existence and good standing in the jurisdiction of its
organization, (b) preserve and maintain its qualification to do business and
good standing in each jurisdiction where the nature of its business makes such
qualification necessary (other than such jurisdictions in which the failure to
be qualified or in good standing could not reasonably be expected to have a
Material Adverse Effect), and (c) continue as a going concern in the business
which such Borrower is presently conducting. If any Borrower does not have an
Organizational Identification Number and later obtains one, such Borrower shall
promptly notify the Bank of such Organizational Identification Number. Except
for in the case of a Permitted Acquisition or in connection with the reasonable
business requirements of Borrowers, no Borrower shall form or otherwise acquire
a new Subsidiary without the prior written consent of the Bank. Notwithstanding
anything to the contrary in this Section 8.2, any immaterial Subsidiary of a
Borrower may be dissolved or merged with and into a Borrower or another
Subsidiary of a Borrower, provided  that if such merger involves a Borrower, the
surviving entity is a Borrower, upon reasonable prior written notice to the
Bank, provided that, (i) at the time thereof and immediately after giving effect
thereto, no Unmatured Event of Default or Event of Default shall have occurred
and be continuing and (ii) the Borrowers shall provide evidence to the Bank of
such dissolution or merger, as applicable, promptly after effectiveness
thereof.”

 

(i)           Section 8.8(b) of the Loan Agreement is amended and restated in
its entirety to read as follows:

 

"(b)          promptly when available, and in any event, within forty-five (45)
days following the end of each fiscal quarter, other than the last fiscal
quarter in any fiscal year, a copy of the consolidated and consolidating balance
sheets, income statement and cash flow statement of the Borrowers and their
respective Subsidiaries for the fiscal quarter then ended and such other
information (including nonfinancial information) as the Bank may reasonably
request, in reasonable detail, prepared and certified by each Borrower’s
treasurer or chief financial officer on behalf of such Borrower as fairly
presenting in all material respects the financial condition and results of
operation of the Borrowers and their consolidated Subsidiaries for the period
covered thereby; provided that, if the outstanding principal balance of
Revolving Loans as at the last Business Day of any calendar month is greater
than zero, the deliverables described in this clause (b) that would otherwise be
delivered quarterly must instead be delivered to the Bank for such calendar
month then ended within thirty (30) days following the end of such calendar
month (or in the case of any such calendar month that is the last month of a
fiscal quarter, forty-five (45) days);"

 



6 

 

 

(j)           Section 8.10 of the Loan Agreement is amended and restated in its
entirety to read as follows:

 

"8.10       Borrowing Base Certificate.

 

(a)     If the outstanding principal balance of Revolving Loans as of the last
Business Day any calendar month is greater than zero, the Borrowing Agent shall,
within thirty (30) days after the end of such month, deliver to the Bank a
Borrowing Base Certificate dated as of the last Business Day of such month,
certified as true and correct by an authorized representative of the Borrowing
Agent and acceptable to the Bank in its sole and absolute discretion; provided,
however, the Bank may require the Borrowing Agent to deliver Borrowing Base
Certificates more frequently or on a monthly or weekly schedule. The Borrowing
Agent will not be required to deliver a Borrowing Base Certificate if the
outstanding principal balance of Revolving Loans as of the last Business Day of
any calendar month is equal to zero.

 

(b)     Notwithstanding anything to the contrary in the foregoing clause (a), on
any day the Borrowing Agent requests a Revolving Loan, the Borrowing Agent shall
deliver to the Bank a Borrowing Base Certificate calculated as of a date that is
no more than sixty (60) days prior to such borrowing date, as applicable.

 

(k)          Section 8.11 of the Loan Agreement is amended and restated in its
entirety to read as follows:

 

"8.11       Aged Accounts Schedule. If the outstanding principal balance of
Revolving Loans as of the last Business Day any calendar month is greater than
zero, the Borrowing Agent shall, within thirty (30) days after the end of such
month, deliver to the Bank, a consolidated aged schedule of the Accounts of each
Borrower, listing the name and amount due from each Account Debtor and showing
the aggregate amounts due from (a) 0-30 days, (b) 31-60 days, (c) 61-90 days and
(d) more than 90 days, and certified as accurate by such Borrower’s treasurer or
chief financial officer.”

 



7 

 

 

(l)           Section 8.12 of the Loan Agreement is amended and restated in its
entirety to read as follows:

 

"8.12        Inventory Reports. If the outstanding principal balance of
Revolving Loans as of the last Business Day any calendar month is greater than
zero, the Borrowing Agent shall, within thirty (30) days after the end of such
month, deliver to the Bank, a consolidated inventory report, certified as
accurate by each Borrower’s treasurer or chief financial officer, and within
each such time as the Bank may reasonably specify, such other schedules and
reports as the Bank may require.”

 

(m)          Section 9.3 of the Loan Agreement is amended to restate clause (g)
and insert new clause (h) as follows:

 

"(g)         other Investments in businesses related to the core business
activities of the Borrowers (including Investments in the Foreign Subsidiaries
of Borrowers) made on or after the date of the Eleventh Amendment to this
Agreement, provided that (i) immediately before and immediately after giving
effect to any such Investment, no Unmatured Event of Default or Event of Default
shall have occurred and be continuing and (ii) subject to the proviso set forth
below, the aggregate amount of such Investments (net of all repayments, returns
of capital, interest payments, dividends and distributions received after the
date of the Eleventh Amendment to this Agreement) permitted pursuant to this
clause (g) shall not exceed $4,000,000 at any time, provided further that if the
outstanding principal balance of Revolving Loans is equal to zero both
immediately before and immediately after giving effect to any such Investment,
then the amount of such Investment shall neither be subject to nor count against
the $4,000,000 limit; and

 

(h)            Permitted Acquisitions;"

 

(n)          Section 9.4 of the Loan Agreement is amended and restated in its
entirety to read as follows:

 

"9.4         Transfer; Merger; Sales. No Borrower shall, nor permit any
Subsidiary to, whether in one transaction or a series of related transactions,
(a) be a party to any merger or consolidation, or purchase or otherwise acquire
all or substantially all of the assets or any Capital Securities of any class
of, or any partnership or joint venture interest in, any other Person, except
for (i) any such merger, consolidation, sale, transfer, conveyance, lease or
assignment of or by any Borrower into any other Borrower; (ii) any such purchase
or other acquisition by any Borrower of the assets or equity interests of any
other Borrower and (iii) Permitted Acquisitions, (b) sell, transfer, convey or
lease all or any substantial part of its assets or Capital Securities (including
the sale of Capital Securities of any Subsidiary), except for (i) asset
dispositions permitted pursuant to Section 6.2, and (ii) sales, transfers,
conveyances or leases of assets for at least fair market value (as determined in
good faith by the applicable Borrower) so long as the value of all assets sold
or otherwise disposed of in any fiscal year under this clause (b)(ii) does not
exceed $1,000,000, or (c) sell or assign, with or without recourse, any
receivables, except for the Citi Transaction.”

 



8 

 

 

(o)          Section 9.6 of the Loan Agreement is amended and restated in its
entirety to read as follows:

 

"9.6         Distributions. No Borrower shall and shall not permit any
Subsidiary to, (a) make any distribution or dividend (other than stock
dividends), whether in cash or otherwise, to any of its equityholders, (b)
purchase or redeem any of its equity interests or any warrants, options or other
rights in respect thereof, (c) pay any management fees or similar fees to any of
its equityholders or any Affiliate thereof, (d) pay or prepay interest on,
principal of, premium, if any, redemption, conversion, exchange, purchase,
retirement, defeasance, sinking fund or any other payment in respect of any
Subordinated Debt except if, as and to the extent permitted by the applicable
subordination agreement or subordination provisions governing the subordination
of such Subordinated Debt in favor of the Obligations, or (e) set aside funds
for any of the foregoing. Notwithstanding the foregoing, (i) any Borrower may
pay dividends or make other distributions to its equityholders so long as, (A)
no Unmatured Event of Default or Event of Default shall have occurred and be
continuing or would result from the making of such distribution or dividend
payment and (B) immediately after giving effect to such payment, on a pro forma
basis, the Borrowers will have at least $10,000,000 of Cash Equivalent
Investments or cash on hand, and (ii) any Subsidiary may pay dividends or make
other distributions to the applicable Borrower.”

 

(p)          Section 9.13 of the Loan Agreement is amended by deleting the last
sentence thereof in its entirety and replacing it with the following:

 

“Notwithstanding anything to the contrary in this Section 9.13, any immaterial
Subsidiary may be dissolved or merged, in either case, in accordance with
Section 8.2 of this Agreement.”

 

(q)          Section 10.4 of the Loan Agreement is deleted in its entirety.

 

(r)           Section 11 of the Loan Agreement is amended by deleting the
references to “$50,000” in Sections 11.5 and 11.8 thereof and replacing them
with references to “$250,000".

 



9 

 

 

(s)           Section 12.6 of the Loan Agreement is amended and restated in its
entirety to read as follows:

 

"12.6        Attorney-in-Fact. Each Borrower hereby irrevocably makes,
constitutes and appoints the Bank (and any officer of the Bank or any Person
designated by the Bank for that purpose) as such Borrower’s true and lawful
proxy and attorney-in-fact (and agent-in-fact) in such Borrower’s name, place
and stead, with full power of substitution, to (i) take such actions as are
permitted in this Agreement, (ii) execute such financing statements and other
documents and to do such other acts as the Bank may require to perfect and
preserve the Bank’s security interest in, and to enforce such interests in the
Collateral, and (iii) carry out any remedy provided for in this Agreement,
including endorsing such Borrower’s name to checks, drafts, instruments and
other items of payment, and proceeds of the Collateral, executing change of
address forms with the postmaster of the United States Post Office serving the
address of such Borrower, changing the address of such Borrower to that of the
Bank, opening all envelopes addressed to such Borrower and applying any payments
contained therein to the Obligations; provided that all such powers (other than
the powers to (1) endorse Borrowers’ names to checks, drafts, instruments and
other items of payment, and proceeds of the Collateral received by the Bank, (2)
opening mail received into any lockbox established under Section 3.1 and (3)
applying all proceeds of Collateral received by the Bank (including any such
proceeds enclosed with the mail opened under the preceding clause (2)) to the
Obligations, which powers the Bank may exercise at any time) shall be
exercisable by the Bank only after either (x) a request for the applicable
Borrower(s) to take such actions and the failure by Borrowers to take such
actions within five (5) days of such request or (y) the occurrence and during
the continuance of an Event of Default. Each Borrower hereby acknowledges that
the constitution and appointment of such proxy and attorney-in-fact are coupled
with an interest and are irrevocable. Each Borrower hereby ratifies and confirms
all that such attorney-in-fact may do or cause to be done by virtue of any
provision of this Agreement.”

 

Section 2.        Delivery of Documents. At or prior to the execution of this
Amendment, and as a condition precedent to the effectiveness of this Amendment,
the Borrowers shall have satisfied the following conditions and delivered or
caused to be delivered to the Bank the following documents each dated such date
and in form and substance satisfactory to the Bank and duly executed by all
appropriate parties:

 

(a)          This Amendment.

 

(b)          Execution and delivery of a copy of the resolutions of the Board of
Directors of each Borrower, duly adopted, which authorize the execution,
delivery and performance by such Borrower of this Amendment and the other
documents, instruments and agreements set forth in this Section 2 (collectively,
the “Amendment Documents"), certified as true and accurate by the Secretary of
each Borrower, along with a certification by such Secretary (i) certifying that
there has been no amendment to the Articles of Incorporation or Bylaws of such
Borrower since true and accurate copies of the same were last delivered and
certified to Bank, and that said Articles of Incorporation and Bylaws remain in
full force and effect as of the date of this Amendment; and (ii) identifying
each officer of such Borrower authorized to execute this Amendment, the other
Amendment Documents and any other instrument or agreement executed by such
Borrower in connection with this Amendment, and certifying as to specimens of
such officer’s signature and such officer’s incumbency in such offices as such
officer holds.

 

(c)          An amendment fee paid to the Bank in the amount of $10,000, which
fee shall be non-refundable when paid and wholly earned when received.

 



10 

 

 

(d)            Such other documents or instruments as the Bank may reasonably
require.

 

Section 3.         CapEx Loan and Term Loan. The parties hereto acknowledge and
agree that, as of the date hereof, (a) the Term Loan has been repaid in full,
(b) the CapEx Loan Commitment has terminated, (c) any obligations of the Bank to
make CapEx Loans under the Loan Agreement have terminated, and (d) the Lender
has no further obligations to make any CapEx Loans after the date hereof.

 

Section 4.         Representations; No Default. Each Borrower represents and
warrants that: (a) the representation and warranties contained in Section 7 of
the Loan Agreement are true and correct in all material respects, as though made
on the date hereof, except to the extent such representation and warranty, by
its express terms, relates solely to a prior date, and except that the
representations and warranties contained in Section 7.26 of the Loan Agreement
shall be true and correct in all material respects, as though made on the date
of the financial statements most recently delivered to the Bank pursuant to
Section 8.8(a) of the Loan Agreement; (b) such Borrower has the power and legal
right and authority to enter into this Amendment and has duly authorized the
execution and delivery of this Amendment and other agreements and documents
executed and delivered by such Borrower in connection herewith; (c) neither this
Amendment nor the agreements contained herein contravene or constitute an
Unmatured Event of Default or Event of Default under the Loan Agreement or a
default under any other agreement, instrument or indenture to which such
Borrower is a party or a signatory, or any provision of such Borrower’s Articles
of Incorporation or Bylaws or, to the best of such Borrower’s knowledge, any
other agreement or requirement of law, or result in the imposition of any lien
or other encumbrance on any of its property under any agreement binding on or
applicable to such Borrower or any of its property except, if any, in favor of
the Bank; (d) no consent, approval or authorization of or registration or
declaration with any party, including but not limited to any governmental
authority, is required in connection with the execution and delivery by the
Borrower of this Amendment or other agreements and documents executed and
delivered by such Borrower in connection herewith or the performance of
obligations of such Borrower herein described, except for those which such
Borrower has obtained or provided and as to which such Borrower has delivered
certified copies of documents evidencing each such action to the Bank; (e) no
events have taken place and no circumstances exist at the date hereof which
would give such Borrower grounds to assert a defense, offset or counterclaim to
the obligations of such Borrower under the Loan Agreement or any of the other
Loan Documents; (f) there are no known claims, causes of action, suits, debts,
liens, obligations, liabilities, demands, losses, costs and expenses (including
attorneys’ fees) of any kind, character or nature whatsoever, fixed or
contingent, which such Borrower may have or claim to have against the Bank,
which might arise out of or be connected with any act of commission or omission
of the Bank existing or occurring on or prior to the date of this Amendment,
including, without limitation, any claims, liabilities or obligations arising
with respect to the indebtedness evidenced by the Notes (as defined in the Loan
Agreement); and (g) except as otherwise expressly provided herein, no Unmatured
Event of Default or Event of Default has occurred and is continuing under the
Loan Agreement.

 

Section 5.         Affirmation; Further References. The Bank and each Borrower
acknowledge and affirm that the Loan Agreement, as hereby amended, is hereby
ratified and confirmed in all respects and all terms, conditions and provisions
of the Loan Agreement (except as amended by this Amendment) and of each of the
other Loan Documents shall remain unmodified and in full force and effect. All
references in any document or instrument to the Loan Agreement are hereby
amended and shall refer to the Loan Agreement as amended by this Amendment.

 



11 

 

 

Section 6.         Severability. Whenever possible, each provision of this
Amendment and any other statement, instrument or transaction contemplated hereby
or thereby or relating hereto or thereto shall be interpreted in such manner as
to be effective, valid and enforceable under the applicable law of any
jurisdiction, but, if any provision of this Amendment or any other statement,
instrument or transaction contemplated hereby or thereby or relating hereto or
thereto shall be held to be prohibited, invalid or unenforceable under the
applicable law, such provision shall be ineffective in such jurisdiction only to
the extent of such prohibition, invalidity or unenforceability, without
invalidating or rendering unenforceable the remainder of such provision or the
remaining provisions of this Amendment or any other statement, instrument or
transaction contemplated hereby or thereby or relating hereto or thereto in such
jurisdiction, or affecting the effectiveness, validity or enforceability of such
provision in any other jurisdiction.

 

Section 7.         Successors. This Amendment shall be binding upon the
Borrowers, the Bank and their respective successors and assigns, and shall inure
to the benefit of the Borrowers, the Bank and to the respective successors and
assigns of the Bank.

 

Section 8.         Costs and Expenses. Each Borrower agrees to reimburse the
Bank, upon execution of this Amendment, for all reasonable out-of-pocket
expenses (including attorneys’ fees and legal expenses of counsel for the Bank)
incurred in connection with the Loan Agreement, including in connection with the
negotiation, preparation and execution of this Amendment and all other documents
negotiated, prepared and executed in connection with this Amendment, and in
enforcing the obligations of the Borrowers under this Amendment, and to pay and
save the Bank harmless from all liability for, any stamp or other taxes which
may be payable with respect to the execution or delivery of this Amendment.

 

Section 9.         Headings. The headings of various sections of this Amendment
have been inserted for reference only and shall not be deemed to be a part of
this Amendment.

 

Section 10.       Counterparts; Digital Copies. This Amendment may be executed
in several counterparts as deemed necessary or convenient, each of which, when
so executed, shall be deemed an original, provided that all such counterparts
shall be regarded as one and the same document, and any party to this Amendment
may execute any such agreement by executing a counterpart of such agreement. A
facsimile or digital copy (.pdf) of this signed Amendment shall be deemed to be
an original thereof.

 

Section 11.       Release of Rights and Claims. Each Borrower, for itself and
its successors and assigns, hereby releases, acquits, and forever discharges
Bank and its successors and assigns for any and all manner of actions, suits,
claims, charges, judgments, levies and executions occurring or arising from the
transactions entered into with Bank prior to entering into this Amendment
whether known or unknown, liquidated or unliquidated, fixed or contingent,
direct or indirect which such Borrower may have against Bank.

 

Section 12.        Governing Law. This Amendment shall be governed by the
internal laws of the State of Minnesota, without giving effect to conflict of
law principles thereof.

 

Section 13.       No Waiver. Nothing contained in this Amendment (or in any
other agreement or understanding between the parties) shall constitute a waiver
of, or shall otherwise diminish or impair, the Bank’s rights or remedies under
the Loan Agreement or any of the other Loan Documents, or under applicable law.

 

[Remainder of page intentionally blank; signature page follows]

 

12 

 

 

IN WITNESS WHEREOF, the parties hereto have caused this Amendment to be executed
as of the day and year first above written.

 

BORROWERS:

INTRICON CORPORATION,



a Pennsylvania corporation



  By: /s/ Scott Longval   Name: Scott Longval Title: Chief Financial Officer

 

INTRICON, INC.,



a Minnesota corporation



    By: /s/ Scott Longval   Name: Scott Longval Title: Chief Financial Officer

 

HEARING HELP EXPRESS, INC.,



an Illinois corporation

 



By: /s/ Scott Longval   Name: Scott Longval Title: CFO

 

[Signature page to Thirteenth Amendment to Loan and Security Agreement]

 



 

 

 



BANK:

CIBC BANK USA (formerly known as The

PrivateBank and Trust Company),
an Illinois banking corporation

    By: /s/ Leanne Manning   Name: Leanne Manning Title: Managing Director

 

[Signature page to Thirteenth Amendment to Loan and Security Agreement]

 



 

 



